 


 HR 1773 ENR: Rosie the Riveter Congressional Gold Medal Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 1773 
 
AN ACT 
To award a Congressional Gold Medal, collectively, to the women in the United States who joined the workforce during World War II, providing the aircraft, vehicles, weaponry, ammunition and other material to win the war, that were referred to as Rosie the Riveter, in recognition of their contributions to the United States and the inspiration they have provided to ensuing generations. 
 
 
1.Short titleThis Act may be cited as the Rosie the Riveter Congressional Gold Medal Act of 2019.  2.FindingsCongress finds the following: 
(1)Over 70 years ago there was a call to action, a demand for workers to fill the vacancies left by the men who went to fight in the war.  (2)More than 6 million women answered the call then, entering the workforce during World War II and providing the equipment, weaponry and ammunition to achieve final victory and end the war.  
(3)These women left their homes to work or volunteer full-time in factories, farms, shipyards, airplane factories, banks, and other institutions in support of the military overseas.  (4)They worked with the United Service Organizations and the American Red Cross, drove trucks, riveted airplane parts, collected critical materials, rolled bandages, and served on rationing boards.  
(5)Our Rosie the Riveter, the women who worked and sacrificed to strengthen this country during World War II, are among the greatest living heroines in the United States.  (6)These women persevered, despite often facing harassment from their male colleagues and disapproval from their male family members, and all the while continued to maintain their other jobs as caretakers of children and their households.  
(7)Minority women also overcame long-held policies of discrimination and made significant contributions to the war effort.  (8)Because of the Rosies, Federal, State, and local agencies coordinated with business owners to develop childcare programs and other supports for working mothers.  
(9)The example that these women set during World War II continues to inspire us and blaze a path for the working women and young girls of today.  (10)Specifically, the images of Rosie the Riveter and the phrase We Can Do It continue to symbolize the empowerment of women today, representing patriotic women who want to serve and strengthen their country, and to inspire young girls to become 21st Century Rosies by aspiring to, and attaining positions of leadership in all walks of life in America.  
3.Definitions 
(a)Rosie the riveterThe term Rosie the Riveter includes any female individual who held employment or volunteered in support of the war efforts during World War II.  (b)SecretaryThe term Secretary means the Secretary of the Treasury.  
4.Congressional Gold Medal 
(a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of Congress, of a single gold medal of appropriate design in commemoration to Rosie the Riveter, collectively, in recognition of their contributions to the Nation and the inspiration they have provided to ensuing generations.  (b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.  
(c)National Museum of American History 
(1)In generalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the National Museum of American History of the Smithsonian Institution, where it shall be available for display as appropriate and made available for research.  (2)Sense of CongressIt is the sense of Congress that the National Museum of American History shall make the gold medal received under paragraph (1) available for display elsewhere, particularly at other appropriate locations associated with Rosie the Riveter.  
5.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 4 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.  6.Status of medals (a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.  
(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items. 7.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
